DETAILED ACTION
This correspondence is in response to the communications received August 28, 2020.  Claims 1-10 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Relevant Prior Art
Fu et al. (US 11,088,553) Fig. 2 shown below.  The anti-reverse element 62 is discussed in col. 6, lines 23-42.  However, the reference lacks the internal details and connections required for use in a rejection beyond that of Iwamizu shown below.

    PNG
    media_image1.png
    559
    895
    media_image1.png
    Greyscale


Warnes (US 2022/0006374) Fig. 2, shown below.  As discussed in ¶ 0034, “Section 210 therefore includes an isolating circuit that prevents a reverse voltage being applied to the input terminals of the DC-DC converter.”.  This reference lacks the internal connections required by claim 2 of the reverse preventing circuit section.

    PNG
    media_image2.png
    491
    784
    media_image2.png
    Greyscale



Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.


    PNG
    media_image3.png
    555
    765
    media_image3.png
    Greyscale

Regarding claim 1, the Applicant discloses in Figs. 1, provided above and Figs. 2 and 3, provided below, a System on Chip comprising: 

a power supply pin (“power supply pin VDD”, ¶ 0028), a ground pin (“ground pin GND”, ¶ 0028), an anti-static unit (“anti-static unit 11”, ¶ 0028) and an anti-reverse connection unit (“anti-reverse connection unit 12”, ¶ 0028), 

wherein the anti-static unit (11) is connected between the power supply pin (VDD) and the ground pin (GND) through the anti-reverse connection unit (12), and 

the power supply pin (VDD) and the ground pin (GND) of the System on Chip (“SOC 100”, ¶ 0028) are connected to an external power supply (“external power supply 200”, ¶ 0032);

wherein when the System on Chip is in normal operation, the anti-static unit performs ESD protection of the power supply pin through the conducted anti-static unit (discussed in ¶ 0031); 

whereas when the external power supply is reversely connected between the power supply pin and the ground pin of the System on Chip (discussed in ¶ 0034), 

the anti-reverse connection unit is cut off to prevent the reversely connected external power supply from directly connecting anode with cathode of the external power supply through the anti-static unit (¶ 0032).

    PNG
    media_image4.png
    599
    780
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    578
    1021
    media_image5.png
    Greyscale


It is noted that the element identified as the “anti-reverse connection unit”, is understood to signify, as discussed in paragraph 0006, “the anti-reverse connection unit” is a particularly connected transistor.  Below in Figs. 2 and 3, it can be seen that element 12 is the “anti-reverse connection unit”, which is a transistor that has a drain connected to VDD, gate connected to GND and source connected to the “anti-static” element 11.  Similarly the “anti-reverse connection unit” in Figs. 6, 8 and 10 is a identically connected transistor.  There is a variation that occurs in the connection of said transistor where optionally the gate connects also to the VDD node, as can be seen in Fig. 4.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamizu et al. (US 9,438,032) in view of Elsherbini et al. (US 11,462,463).


    PNG
    media_image6.png
    694
    568
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    447
    794
    media_image7.png
    Greyscale

Regarding claim 1, the prior art of Iwamizu discloses in Figs. 1 and 2, provided above, a microelectronic device (“circuit 1” discussed in “FIG. 1 is a circuit diagram showing a configuration of a semiconductor device showing a first embodiment of the invention, while FIG. 2 is a sectional view showing an element structure of the semiconductor device of FIG. 1.”, col. 3, lines 45-48, and “FIG. 1, reference sign 1 is a motor drive circuit, and the motor drive circuit 1 has a direct current power supply 2 such as a vehicle-mounted battery.”, col. 3, lines 49-51), comprising: 

a power supply pin (“input terminal ti2” also shown as “VCCa” in Fig. 1, col. 3, lines 65-67, “The control chip 20 includes an input terminal ti2 connected to the positive electrode side of the direct current power supply 2, an output terminal to2 connected to the ground …”), 

a ground pin (“output terminal to2 connected to ground”, col. 3, lines 65-67), 

an anti-static unit (portion 24 of the “The control circuit 21 includes an electrostatic discharge (ESD) protection vertical diffusion diode 24 configured in a p-channel region formed on the upper surface side of an n-type substrate 41, as shown in Fig. 2 …”, col. 4, lines 14-24) and 

an anti-reverse connection unit (identified in the figure as “REVERSE CONNECTION PROTECTION CIRCUIT” and also as element 22, “reverse connection protection circuit 22 that protects the power chip 10 and the control chip 20 when the direct current power supply 2 is reverse-connected …”, col. 4, line 8-11), 

wherein the anti-static unit (portion 24 of 21) is connected between the power supply pin (ti2) and the ground pin (to2) through the anti-reverse connection unit (24 is formed between ti2 and to2 and through 22), and 

the power supply pin (ti2) and the ground pin (to2) of the microelectronic device are connected to an external power supply (element 2 is the power supply, “FIG. 1, reference sign 1 is a motor drive circuit, and the motor drive circuit 1 has a direct current power supply 2 such as a vehicle-mounted battery.”, col. 3, lines 49-51, a battery is an external to the microelectronic device element, since the battery can be connected improperly in the opposite polarity to the correct battery orientation, “a reverse connection protection circuit 22 that protects the power chip 10 and control chip 20 when the direct current power supply 2 is reverse-connected”, col. 4, lines 8-11);

wherein when the microelectronic device (1) is in normal operation, the anti-static unit performs ESD protection of the power supply pin through the conducted anti-static unit (portion 24 of the “The control circuit 21 includes an electrostatic discharge (ESD) protection vertical diffusion diode 24 configured in a p-channel region formed on the upper surface side of an n-type substrate 41, as shown in Fig. 2 …”, col. 4, lines 14-24, wherein during normal operation, the ESD protection element 24 is part of the function of control circuit 21, where the control circuit 21 is used to control the transistor 11 during the overall microelectronic device 1’s main function as “motor drive circuit”, so when the circuit 21 is controlling the drive circuit  at the power chip region 10, the ESD function is active and a part of this main state of operation); 

whereas when the external power supply is reversely connected between the power supply pin and the ground pin of the System on Chip, the anti-reverse connection unit is cut off to prevent the reversely connected external power supply from directly connecting anode with cathode of the external power supply through the anti-static unit (col. 1, line 64 to col. 2, line 35, discusses the invention which aims to “suppress current flowing through a control chip … when a power supply is reverse connected”, by means of the invention which is the already disclosed element 22).

Iwamizu does not disclose,
the microelectronic device is a “System on Chip”.


    PNG
    media_image8.png
    474
    588
    media_image8.png
    Greyscale

Elsherbini discloses in Fig. 11, shown above, wherein various chips make up the “electrical device (1800)”, col. 21, line 64 through col. 22, line 11, and further, “In some embodiments, some or all of the components included in the electrical device 1800 may be attached to one or more motherboards. In some embodiments, some or all of these components are fabricated onto a single system-on-a-chip (SoC) die.”.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the microelectronic device so as to be in the form of a “System on Chip”, in the invention of Iwamizu, for the purpose of producing all devices and electrical connections in the same semiconductor chip which can result in more robust electrical connections less prone to breakage during thermal cycling and also the system on chip arrangement will yield a much smaller footprint for all the devices integrated thereon. G. TSM: Teaching, Suggestion, Motivation Test


Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 3-10 are objected to for their dependence upon claim 2.  The prior art fails to disclose the details set forth in claim 2, 
“wherein the anti-reverse connection unit includes:
a first field effect transistor which includes a gate, a first source and drain, a second source and drain, and a base, wherein the first source and drain of the first field effect transistor is connected to the power supply pin as input terminal of the anti-reverse connection unit, and the second source and drain of the first field effect transistor is connected to the anti-static unit as output terminal of the anti-reverse connection unit, and the gate of the first field effect transistor is selectively connected to the power supply pin or the ground pin to conduct the first field effect transistor when the System on Chip is in normal operation;
wherein the base of the first field effect transistor is floating connected, so that PN junction is used to form a first diode between the first source and drain and the base of the first field effect transistor, and to form a second diode between the second source and drain and the base of the first field effect transistor, the first diode being opposite to the second diode, so that the anti-reverse connection unit is cut off to prevent the external power supply that is reversely connected from directly connecting anode with cathode of the external power supply through the anti-static unit when the external power supply is reversely connected between the power supply pin and the ground pin of the System on Chip.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893